Citation Nr: 1526830	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  In this regard, a September 2011 rating decision initially denied service connection for the Veteran's claimed disorders and, in November 2011, he requested reconsideration of such decision, which was accomplished in the March 2012 rating decision.  Thereafter, the Veteran perfected an appeal of such decision.

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals a copy of a February 2015 Appellant's Brief submitted by the Veteran's representative that is not found in the paper file.  The remaining documents in VBMS and Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

In October 2013, the Veteran submitted additional private treatment records in following the issuance of the statement of the case in June 2013.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  As the Veteran's substantive appeal was received in August 2013, such provisions are applicable and he has not explicitly requested AOJ consideration of such evidence.  Furthermore, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of such evidence in his February 2015 Appellant's Brief.  38 C.F.R. § 20.1304(c) (2014).  Thus, the Board may properly consider such newly received evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran was provided with a VA examination in July 2011 in order to determine the nature and etiology of his low back and left knee disorders.  Unfortunately, for the reasons explained below, the VA examination report is inadequate and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In this case, the Veteran contends that he has current back and left knee disorders caused by injuries sustained in service.  Service treatment records confirm that he was treated in February 1975 for an injury to his back and left knee, as well as in March 1974 for a fall down steps that resulted in back pain, and in July 1975 for left knee pain.  With respect to the low back claim, he has been diagnosed with degenerative disc disease and bulging discs in the lumbar spine.  See e.g., May 2001 private MRI report.  Regarding the left knee claim, the Veteran reports that he has had progressive knee problems ever since an airborne jump in service in which he injured his left knee.  See August 2013 VA Form 9 and December 2011 private treatment record.  Private treatment records reveal that he underwent surgery for a torn meniscus in February 2008.  In August 2013, the Veteran reported that his doctors were considering a total knee replacement.  See August 2013 VA Form 9.  He submitted a September 2013 private treatment record which reflects a plan for knee surgery.  With respect to both the back and knee claims, the Veteran reported that he did not seek medical attention every time he had knee or back problems but that he has experienced back and left knee symptoms since service.  See August 2013 VA Form 9.

A review of the July 2011 VA examination report and opinion reveals that it is inadequate for several reasons.  As an initial matter, the report appears to be based upon incorrect, or incomplete, facts.  In this regard, the July 2011 VA examiner incorrectly noted as rationale for a negative opinion that service treatment records only documented one-time injuries to the knee and back.  Actually, as discussed above, the Veteran was treated in service on multiple occasions for both complaints.  Next, the Board notes that the Veteran's private treatment records were added to the file after the July 2011 VA examination was accomplished and the records were not available for the examiner's review.  Thus, the examiner's diagnosis of the Veteran's "normal left knee" did not fully take into consideration the February 2008 surgical report regarding the left knee torn meniscus or the possible knee surgery discussed in the September 2013 private treatment records.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (current disability requirement may be satisfied if the Veteran has a current disability at any time pertinent to the pendency of the claim, even if it resolves); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  

Further, the July 2011 VA examiner improperly relied on the years between service and reported back and left knee treatment beginning approximately 10 years prior to the VA examination as rationale for the negative opinion for both claims, without  addressing the Veteran's lay statements regarding continuity of back or left knee symptomatology since service.  The examiner also opined that the Veteran's back and left knee issues were more likely due to age, job, genetics, and other injuries post-service, or a combination of these factors.  However, the examiner did not indicate what other injuries the Veteran may have had post-service or why the Veteran's job, age, or genetics would have caused the disorders.  With respect to the length of time between service and back and left knee treatment, the Veteran does not have to have treatment in order to experience back and knee pain.  He is competent to report that he had many years of back and knee pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

For all of these reasons, the Board finds the July 2011 VA examination report and opinion to be inadequate.  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, another VA opinion is necessary to decide the claims.   See Barr, supra.

Finally, the AOJ should give the Veteran another opportunity to submit information and/or evidence pertinent to the claims on appeal, including any additional private treatment records or authorization forms for VA to obtain private records.  Specifically, if the Veteran has had knee surgery since the date of the September 2013 private treatment record which indicates that such surgery was being considered, the Veteran should be asked to submit treatment records regarding the same, or an authorization form so that VA may obtain the records if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable the AOJ to obtain any additional evidence pertinent to the low back and/or left knee claims that is not currently of record.  Specifically, if the Veteran has any relevant private treatment records regarding any left knee surgery since the date of the September 2013 treatment record that suggested he may have such surgery, or any other relevant records that have not already been submitted, he is invited to submit those records or the appropriate authorization so that VA can request those records.  

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's July 2011 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the July 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should identify all knee and back disorders present at any time pertinent to the pendency of the claims, including the left knee torn meniscus.  For each identified back and/or left knee disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such had its onset in, or is otherwise related to, his military service, to include the aforementioned documented in-service injuries, falls, and complaints. 

The examiner must consider and discuss the Veteran's competent statements regarding continuity of left knee and back symptomatology since service.  

If the examiner again finds that the Veteran's claimed disorders are more likely due to age, job, genetics, and other injuries post-service, or a combination of these factors, he or she should indicate what other injuries the Veteran may have had post-service and/or why the Veteran's job, age, or genetics would have caused the disorders.

A rationale should be provided for any opinion offered. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



